EXHIBIT 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on Form S-3 (No. 333-145555) and on Form S-8 (Nos., 333-134107, 333-167733, and 333-205669) of Chemed Corporation of our report dated February 26, 2016 relating to the financial statements and the effectiveness of internal control over financial reporting, which appears in the 2015 Annual Report to Stockholders of Chemed Corporation, which is incorporated in this Annual Report on Form 10-K.We also consent to the incorporation by reference of our report dated February 26, 2016 relating to the financial statement schedule, which appears in this Form 10-K. /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP Cincinnati, Ohio February 26, 2016
